Case 7:21-mc-00447-PMH Document 4-1 Filed 05/19/21 Page 1 of 3




                       EXHIBIT 1
                  Case 7:21-mc-00447-PMH Document 4-1 Filed 05/19/21 Page 2 of 3






From:                               InboxLGLIPG
Sent:                               Wednesday, May 12, 2021 11:00 PM
To:                                 'ip@fb.com'
Subject:                            Notice of Copyright Infringement by Facebook Page: PODEROSOS PELA FÉ



Dear Sir/Madam:
I represent Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”). It has come to our attention that you
are reproducing and distributing Watch Tower’s intellectual property illegally and without authorization.
Below is the information needed for you to identify the unauthorized display of Watch Tower's intellectual property.

Name of Infringing Website: PODEROSOS PELA FÉ
Description of Work Being Infringed: My company, organization or client’s video and music (not from Facebook)


     Title    Link to Infringing Video on YouTube                                           Link to Lawful Display of Material
     of                                                                                     on Watch Tower’s Site
     Video

 1 With       https://www.facebook.com/100058666446308/videos/195780135720867 https://www.jw.org/en/library/music-
   Eyes                                                                       songs/original-songs/with-eyes-of-
   of                                                                         faith/
   Faith

The material(s) include copyright notice(s) indicating Watch Tower’s ownership of the material(s).

We hereby request that you take all steps necessary to immediately remove the infringing materials from your website.
Advise us in writing within ten (10) days of the date of this letter whether or not you will take the requested action.

I have a good faith belief that use of the materials in the manner complained of is not authorized by the copyright owner,
its agent, or the law.

I hereby state under penalty of perjury that this information is accurate, and that I am authorized to act on behalf of the
owner of the infringed materials.

Sincerely,

Paul Polidoro

Paul Polidoro
Associate General Counsel


Intellectual Property Owner: Watch Tower Bible and Tract Society of Pennsylvania
Company: Watch Tower Bible and Tract Society of Pennsylvania
Address: 200 Watchtower Drive
City, State, and Zip: Patterson, NY 12563
Name and Title: Paul Polidoro, Associate General Counsel
Attorney Address: 200 Watchtower Drive, Patterson, NY 12563
                                                               1
              Case 7:21-mc-00447-PMH Document 4-1 Filed 05/19/21 Page 3 of 3
Email Address: InboxLGLCopyright@jw.org
Telephone: 845-306-1000




                                            2
